Scates, J. By an act, 25th February, 1847, for the maintenance of the Rockford Bridge, among other things, it was provided, that “an election for four commissioners, under this act, shall be held at the next general election, on the first Monday in August, eighteen hundred and forty-seven, and every year thereafter, to be elected by the legal voters of Rockford precinct,” and making a corporation of them, with right of succession. The defendants were duly elected by the precinct on the first Monday in August, 1849; and this information was filed to try the question of holding the election on that day, under the act. After the passage of this act, the general election, by the new constitution, was changed to November; and it is now insisted, that the true interpretation of the act fixed this election to be holden annually, at a general election. We put a different construction upon the provision. The word “ general” was merely descriptive of the election, the time of holding which was fixed on the “first Monday in August,” 1847, “and every year thereafter,” which would fall again on the first Monday of August succeeding. Had it been the intention of the legislature to make the “ general” election day the time, instead of the “ first Monday in August,” the date of the month, and the day of the week, may well have been omitted, without leaving the least ambiguity, in case of any change in the laws; or the same thing would have been accomplished by repeating the term and at the “general” election “every year thereafter.” There were other points raised on the argument, alleging the insufficiency of the plea for want of averments, showing by whom the election was holden, and that they were declared duly elected. The plea avers, that the election was holden “ by the legal voters” of the precinct, at the proper time and place; and that defendants, “ having received the highest number of votes at such election, were duly, in due form of law, elected by the legal voters of said Eockford precinct, such four commissioners.” Certainty to a common intent in general will satisfy the requirements of the law, where the substantial facts constituting the defence cap be put in issue. We are of opinion, that the relator had the right to take issue upon all, or either of these essential facts, and to introduce his proofs of any want of conformity to the statute, and to insist upon full proofs of a compliance with it on the part of the defendants, under this plea. He could ask nothing more, as essential to his rights, in settling this question; however much additional technical verbiage might have been added, the proofs could not have been enlarged, nor essential facts multiplied. He would have a right to show that the election had not been held by persons authorized to hold it, or that proper returns had not been made, evidencing, and declaring that election. Judgment affirmed.